


110 HR 5336 IH: Brownfields Reauthorization Act of

U.S. House of Representatives
2008-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5336
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2008
			Ms. Eddie Bernice Johnson of
			 Texas (for herself and Mr.
			 Oberstar) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Comprehensive Environmental Response,
		  Compensation, and Liability Act of 1980 to authorize funding for brownfields
		  revitalization activities and State response programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Brownfields Reauthorization Act of
			 2008.
		2.Brownfields
			 revitalization fundingSection
			 104(k) of the Comprehensive Environmental Response, Compensation, and Liability
			 Act of 1980 (42 U.S.C. 9604(k)) is amended—
			(1)in
			 paragraph (7)(D) by inserting and every 4 years thereafter,
			 after subsection,; and
			(2)by striking
			 paragraph (12) and inserting the following:
				
					(12)Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this subsection $350,000,000 for
				each of fiscal years 2008 through
				2012.
					.
			3.State response
			 programsSection 128(a)(3) of
			 the Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980 (42 U.S.C. 9628(a)(3)) is amended by striking 2006 and
			 inserting 2012.
		4.Ranking of
			 brownfield grant applicationsSection 104(k)(5)(C) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9604(k)(5)(C)) is amended by adding at the end the following:
			
				(xi)The extent to
				which the grant would implement green building standards, including the use of
				energy efficient building
				standards.
				.
		5.Brownfields and
			 emergency response training funds
			(a)GrantsSection 126(g) of the Superfund Amendments
			 and Reauthorization Act of 1986 (29 U.S.C. 9660a) is amended—
				(1)in paragraph (1)—
					(A)by inserting
			 may be made under this subsection after Grants;
			 and
					(B)by striking related to and
			 all that follows through the period at the end and inserting the following:
						
							related to—(A)hazardous waste removal or containment or
				emergency response;
							(B)brownfields site
				characterization, assessment, or remediation; or
							(C)emergency
				response, rescue, recovery, or cleanup in connection with a natural or
				intentional disaster.
							;
				and
					(2)in paragraph (3)
			 by striking hazardous waste removal and all that follows through
			 the period at the end and inserting activities authorized under
			 paragraph (1)..
				(b)Authorization of
			 appropriationsSection 111(c)(12) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9611(c)(12)) is amended by striking do not exceed and all that
			 follows through the period at the end and inserting do not exceed
			 $60,000,000 for each of the fiscal years 2008 through 2012..
			
